Title: To Thomas Jefferson from John Bond, 10 October 1802
From: Bond, James
To: Jefferson, Thomas


          
            Sir.
            Winchester Octbr. 10th, 1802
          
          amidst the extensive multitude who have publickly declared their Joy, in your being elected to the first office in our country, in reverence I approach the important undertaking, in contributing to you the internal Consolation I have enjoyed as well as others: the present epoch is undoubtedly pregnant with the most valuable blessings enjoyed by man, and are the productions of American independance. which I hope will never be impaird to our latest Generation, for if men are destin’d by their maker to be free, as they certainly are, for my God whom I serve, pronounces with a loud acclamation, & is the surest pledge of present & future happiness. when I view the day in which we were delivered from british tyranny, I consider it as a seal of Rational happiness stamp’d upon humanity, & to obtain this freedom, I forsook all and rush’d into the field, till tyranny was oblig’d to cease waving one solitary banner over the injured rights of man. thrice happy day, let us ever remember the sacred eminence, and constantly view the establis’d foundation and source of knowledge, and may you still remain at the helm, may you continue to be our attracting guide, and under your administration, freedom of religion, peace, at home and abroad, and may the wise disposer of all natural, & supernatural blessings, protect and save you, from all dangers to which you may be expos’d, and from the insurrection of wicked doers, and may you rise superior—and triumph over all opposition. Till you with all your friends may discover, Justice ruling, equity dwelling amongst us. True benevolence—and peace spreding their balmy wings, over our land; and of the increase of such a government may there be no end,—Amen and amen.
          
            J. B.
          
          
            Sir. excuse me for Troubling your honor with the perusal of my lines, who am only a poor man, a labourer in the Gospel, called by name a Republican Methodist. I only request you to Receive these lines as a pledge or acknowledgement of my Joy, ever remaining Your most obt. & Hble. Servt.
            John Bond
            (I require no answer. J. B.)
          
        